TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2020



                                      NO. 03-20-00359-CV


J&E McConkey Family Limited Partnership, derivatively on behalf of Georgetown Family
   Emergency Center, LLC; Dr. Joshua McConkey, individually; Dr. John Valentini,
      individually; Dr. Ryan Prudoff, individually; RSPTRI Master, LLC; and
                         Georgetown JJV, LLC, Appellants

                                                 v.

      Family Emergency Rooms, LLC; H and K Higgins Family Limited Partnership;
       FH Systems, LLC; and Georgetown Emergency Physicians, PLLC, Appellees




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on June 22, 2020. J&E

McConkey Family Limited Partnership, derivatively on behalf of Georgetown Family

Emergency Center, LLC; Dr. Joshua McConkey, individually; Dr. John Valentini, individually;

Dr. Ryan Prudoff, individually; RSPTRI Master, LLC; and Georgetown JJV, LLC have filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Each party

shall bear their own costs relating to this appeal, both in this Court and in the court below.